 1   STEVEN G. KALAR
     Federal Public Defender
 2   HANNI M. FAKHOURY
     Assistant Federal Public Defender
 3   1301 Clay Street, Suite 1350N
     Oakland, CA 94612
 4
     Telephone: (510) 637-3500
 5   Facsimile: (510) 637-3507
     Email:       Hanni_Fakhoury@fd.org
 6

 7   Attorneys for Laron Johnson

 8

 9                                 IN THE UNITED STATES DISTRICT COURT
10                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
11                                            OAKLAND DIVISION
12

13    UNITED STATES OF AMERICA,                               Case Nos.: CR 18-602-JST
                                                                         CR 09-612-JST
14                    Plaintiff,
                                                              STIPULATION AND [PROPOSED]
15            v.                                              ORDER TO SET CHANGE OF PLEA
                                                              HEARING AND EXCLUDE TIME
16    LARON JOHNSON                                           UNDER THE SPEEDY TRIAL ACT
17                    Defendant.                              Court:          Courtroom 2, 4th Floor
18                                                            Hearing Date:   February 15, 2019
                                                              Hearing Time:   9:30 a.m.
19
20         Mr. Johnson currently has two cases before this Court: a new criminal indictment in case 18-
21   602, filed on December 13, 2018, and a pending Form 12 petition alleging violations of Mr.
22   Johnson’s supervised release in case 09-612. Both cases are set for a status hearing on February 15,
23   2019. The parties have been working on a resolution to both cases but need additional time to
24   finalize the terms of a plea agreement. Thus, the parties request this Court vacate the status hearing
25   set on February 15, 2019 at 9:30 a.m. and set a change of plea hearing on the new indictment and an
26   admission hearing on the supervised release Form 12 on March 8, 2019 at 9:30 a.m.
27

28

     STIPULATION AND [PROPOSED] ORDER TO SET CHANGE OF PLEA HEARING
     JOHNSON, CR 18-602-JST, 09-612-JST
                                                          1
 1         The parties also request this Court exclude time under the Speedy Trial Act, between February
 2   15, 2019 and March 8, 2019, to allow for the effective preparation of counsel and continuity of
 3   counsel, taking into account the exercise of due diligence, as defense counsel continues to investigate
 4   the case, review the evidence and consult with his client and negotiate the terms of a plea agreement
 5   with the government. If the parties reach a plea agreement, time can also be excluded under 18
 6   U.S.C. § 3161(h)(1)(G) as the Court considers the proposed plea agreement.
 7
      IT IS SO STIPULATED.
 8

 9    Dated:     February 13, 2019                            DAVID L. ANDERSON
                                                              United States Attorney
10                                                            Northern District of California
11                                                                      /S
12                                                            THOMAS R. GREEN
                                                              Assistant United States Attorney
13

14
      Dated:     February 13, 2019                            STEVEN G. KALAR
15
                                                              Federal Public Defender
16                                                            Northern District of California

17                                                                      /S
                                                              HANNI M. FAKHOURY
18                                                            Assistant Federal Public Defender
19
20

21

22

23

24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER TO SET CHANGE OF PLEA HEARING
     JOHNSON, CR 18-602-JST, 09-612-JST
                                                          2
 1

 2                                          [PROPOSED] ORDER
 3         Based on the reasons provided in the stipulation of the parties above, the Court hereby finds:
 4         1.      The defendant and defense counsel need additional time to discuss the case and the
 5   evidence and the parties need additional time to finalize a potential resolution of the case;
 6         2.      These tasks are necessary for the defense preparation of the case and the failure to grant
 7   the requested continuance would unreasonably deny counsel for defendant the reasonable time
 8   necessary for effective preparation, taking into account the exercise of due diligence; and
 9         3.      The ends of justice served by this continuance outweigh the best interest of the public
10   and the defendant in a speedy trial.
11         Based on these findings, IT IS HEREBY ORDERED
12         1.      The status hearing set for February 15, 2019 at 9:30 a.m. before this Court is vacated;
13         2.      A change of plea hearing in 18-602-JST and an admission hearing in 09-612-JST be set
14   for March 8, 2019 at 9:30 a.m. before this Court in the Oakland courthouse; and
15         3.      Time is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv),
16   from February 15, 2019 through March 8, 2019.
17

18

19   IT IS SO ORDERED.
20

21   DATED: February 14, 2019                      _________________________________________
                                                   HONORABLE JON S. TIGAR
22                                                 United States District Judge
23

24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER TO SET CHANGE OF PLEA HEARING
     JOHNSON, CR 18-602-JST, 09-612-JST
                                                          3
